Case 2:17-cv-01076-DSF-AS Document 216-5 Filed 10/15/18 Page 1 of 4 Page ID
                                #:12545




           EXHIBIT 5
 TO PLAITNIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE
           NUMBER 2, SEEKING EXCLUSION OF EXPERT TESTIMONY
Case 2:17-cv-01076-DSF-AS Document 216-5 Filed 10/15/18 Page 2 of 4 Page ID
                                #:12546


                              Dr. Richard A. Leo, Ph.D., J.D.
                       JUSTICE RESEARCH & CONSULTING, INC.
                                   15 Ashbury Terrace
                                San Francisco, CA 94117
                                      ____________

                                     (415) 661-0162 (Phone)
                                      (415) 422-6433 (FAX)
                                      Email: rleo@usfca.edu



July 10, 2018

David Owens,
Attorney at Law
Loevy and Loevy
311 N. Aberdeen Street, 3rd Floor
Chicago, IL


Re:    Art Tobias v. City of Los Angeles, et al. Case No: 17-cv-01076 DSF-AS

Dear Mr. Owens:

       This report supplements my prior reports in the above-referenced case of Art Tobias v.
       City of Los Angeles, et al.

        I have reviewed the depositions of detective Dan Jenks and detective Moses Castillo,
both of whom were giving testimony as representatives of the City of Los Angeles. As a result
thereof, I have located and reviewed documents from the Los Angeles Police Department
concerning the manner in which detectives are trained to conduct interrogations, including the
use of the Confrontation Technique of interrogating. These documents include three (at times
overlapping) manuals from 1995 as well as various documents pertaining to a subpoena in April
of 2012. These were provided to the parties in the above-referenced case the day after I located
them, the date of my deposition and the date of this report.

        In my original report, I indicated that I believed the detectives who conducted the
interrogation of Tobias were inadequately trained, both with respect to their understanding of
threats and promises as well as their lack of training and awareness of different standards for
interrogating juveniles and adults. See Original Report, at 3, 24, 27.

        In reviewing the depositions of Jenks and Castillo, as well as the documents from my
files described above, my conclusion that the LAPD detectives who interrogated Tobias were
inadequately trained as it concerns threats and promised as well as the manner in which they
conduct juvenile interrogations has not been changed and has only been affirmed.
Case 2:17-cv-01076-DSF-AS Document 216-5 Filed 10/15/18 Page 3 of 4 Page ID
                                #:12547
David Owens
Attorney at Law
July 10, 2018
Page 2



        Reviewing the depositions of Jenks and Castillo confirm that LAPD officers are not
trained to conduct their interrogations any differently for juvenile suspects than they are for
adults. These depositions also support my prior conclusion that the detectives were not
adequately trained as it concerns the use of threats and promises. In other words, in addition to
the fact that the detectives failed to comply with national training standards is also reflective of
their inadequate training by the LAPD itself, based upon the materials I have reviewed.

       The documents I located after reading the Jenks and Castillo depositions confirm that
LAPD officers are trained in the “Confrontation Technique.” This technique is guilt-
presumptive, psychologically manipulative, and confession driven. In other words, the
Confrontation Technique is consistent with and appears to be derived from core teachings of the
Reid Technique (the most prevalent form of interrogation techniques used in American) and
other guilt-presumptive interrogation methods described in my Original Report. See PP. at 6-12.
The training manuals from 1995 describe in detail the Confrontation Technique, and are also
notably mentioned in the Detective Operations manual (II.400.42), which I understand was
produced in this matter and was still in effect at the time of the interrogation here.

        Notably, none of the LAPD manuals or materials I have reviewed include any
differentiation between juveniles and adults, or the fact that juveniles are especially susceptible
to having their will being overborne and vulnerable to the guilt-presumptive techniques
described in my original report. The important need to differentiate between adults and juveniles
in interrogations is well established in the social science literature and has been described there
and in established law for multiple decades before the 2012 interrogation here. In addition, none
of the LAPD manuals or materials I have reviewed mention the problem, phenomenon,
prevention, recognition, or understanding of false confessions, and nor do they address the
concept of interrogation contamination—both of which have been recognized in training
literature (e.g., Reid) since at least 2001.

        The opinions I express in this report are based on my training, knowledge, research, and
publications; research and publications in the field; my experience in the field; and the case-
specific information and evidence that has been provided to me. I also anticipate reviewing
relevant portions of the deposition of Mr. Tobias. I reserve the right to supplement and/or modify
any opinions expressed herein accordingly.

       If you have any questions, please do not hesitate to contact me.

                                               Sincerely yours,
Case 2:17-cv-01076-DSF-AS Document 216-5 Filed 10/15/18 Page 4 of 4 Page ID
                                #:12548
David Owens
Attorney at Law
July 10, 2018
Page 3



                                  Richard A. Leo, Ph.D., J.D.
                                  Hamill Family Professor of Law and
                                  Social Psychology
                                  University of San Francisco
